United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3839
                                   ___________

Lawrence Martin Edwards,                  *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
       v.                                 *   District Court for the Eastern
                                          *   District of Missouri.
Chuck Dwyer, Superintendent;              *
Tori Green, Correctional Officer,         *   [UNPUBLISHED]
SECC; Tamara Cobbs, Individually          *
and in her official capacity Southeast    *
Correctional Center; C. Dowdy,            *
Individually and in her official capacity *
Southeast Correctional Center;            *
Investigator Unknown Jules,               *
Individually and in his official          *
capacity Southeast Correctional           *
Center; Dan Martinez, Individually        *
and in his official capacity Southeast    *
Correctional Center; Missouri             *
Department of Corrections; Laura          *
Vance, Individually and in her            *
official capacity Southeast               *
Correctional Center; John                 *
Williams, Individually and in his         *
official capacity Southeast               *
Correctional Center,                      *
                                          *
              Appellees.                  *
                                   ___________

                             Submitted: February 23, 2010
                                Filed: March 1, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Inmate Lawrence Martin Edwards appeals following the district court’s1 entry
of final judgment in his 42 U.S.C. § 1983 action. The only issue Edwards raises in his
appeal brief is whether summary judgment was properly granted to defendants Chuck
Dwyer and Tori Green. See Fair v. Norris, 480 F.3d 865, 869 (8th Cir. 2007) (waiver
of claims on appeal). Having conducted de novo review, see Popoalii v. Corr. Med.
Servs., 512 F.3d 488, 499 (8th Cir. 2008), we agree with the district court that the
record showed Edwards had not administratively exhausted his claims against Green
and Dwyer, and thus that dismissal was required. See Jones v. Bock, 549 U.S. 199,
211, 219-20 (2007) (unexhausted claims cannot be brought in court or considered);
see also Moody v. St. Charles County, 23 F.3d 1410, 1412 (8th Cir. 1994) (in seeking
to defeat summary judgment, party must substantiate allegations with sufficient
probative evidence permitting finding in his favor based on more than conjecture or
speculation). Accordingly we affirm, see 8th Cir. R. 47B, although we modify the
dismissal of the claims against Green and Dwyer to be without prejudice, see Calico
Trailer Mfg. Co. v. Ins. Co. of N. Am., 155 F.3d 976, 978 (8th Cir. 1998). We also
deny Edwards’s pending motions.
                        ______________________________




      1
        The Honorable Charles A. Shaw, United States District Court for the Eastern
District of Missouri.

                                         -2-